DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 23, 2021.
Currently, claims 1-14 are pending and under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Declaration
The declaration under 37 CFR 1.130 filed on November 23, 2021 is sufficient to overcome the rejection of claims 1-14 based upon Huang et al. (IOVS, 2017).

      New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a composition comprising a guide RNA targeting exon 3 of VEGFR2 and a method of treating an ocular disease using the guide RNA. 
It was known in the art that the actual function of gRNAs designed to target exon 3 of VEGFR2 is unpredictable as evidenced by little or no reduction of VEGFR2 expression by two of four gRNAs designed to target exon 3 of VEGFR2. See “K13” and “K14” gRNAs in Figures 1A-1B of Huang et al. (IVOS, 2017, 58:1228-1236, of record).  Further, the instant specification does not provide adequate structure-function correlation for the entire genus of gRNAs targeting exon 3 of VEGFR2. In fact, the instant specification corroborates the disclosure of Huang, who demonstrated that “K12” gRNA that provided almost complete inhibition (about 90%) is useful for treating angiogenesis-associated eye disease, wherein Huang’s “K12” is identical to “mK22” (SEQ ID NO:14) of the instant application. The single gRNA species “mK22” targeting exon 3 of VEGFR2 is not a representative number of species within the claimed genus in view of the art-recognized 
Accordingly, the instant specification fails to reasonably convey that the instant inventor had possession of the entire genus of gRNAs at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016 ARVO Annual Meeting Abstract, held in Seattle, Washington, May 1-5, 2016) in view of Zhang et al. (US 2016/0153006 A1, of record) and Suhy et al. (US 2016/0145611 A1, of record).
Huang’s abstract reports a lentivirus expressing “SpCas9-VEGFR2-gRNA”, wherein the “CRISPR/Cas9 mediated VEGFR2 genomic gene silencing was superior to the anti-VEGF drugs (Lucentis and Eylea) for suppressing VEGF-stimulated signaling pathway.” Huang’s abstract reports that “Lucentis and Eylea have become important therapies for ocular angiogenesis.” See the entire abstract. 
Huang does not teach using an AAV1 comprising an ICAM-2 promoter. 

Zhang teaches that AAV1 vector is a viral vector useful for SpCas9-mediated genome editing and that the SpCas9 can be operably linked to “a cell-type specific promoter”, wherein “For endothelial cells, can use ICAM”, wherein Cas9 and a guide RNA can be packaged into one viral delivery vector and can be delivered to target cells/tissue via known delivery routes, wherein target tissue includes ocular tissue. See paragraphs 0181-0182, 0250, 0256, 0262, 0267, 0273-0274, and 0294.
Suhy teaches that human ICAM2 promoter is an endothelial cell/tissue-specific promoter that can be used to drive expression of an operably linked RNA in ocular endothelial cells/tissue for inhibiting abnormal ocular angiogenesis such as wet AMD in which VEGFR2 is involved thus the inhibition of abnormal ocular angiogenesis in wet AMD can be achieved by knocking down VEGFR2, wherein an AAV vector can be used to deliver a therapeutic RNA to cells “deep in the retina following intravitreal injection.” See paragraphs 0057, 0059, 0152-0155, 0406, 0412, and 0512.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Huang’s lentiviral vector with an AAV1 vector comprising an ICAM2 promoter and intravitreally inject to an AMD patient the AAV1 vector comprising an ICAM2 promoter operably linked to “SpCas9-VEGFR2-gRNA”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to effectively express Huang’s  VEGFR2-targeting gRNA/SpCas9 in ocular endothelial cells mediating pathological angiogenesis causing wet AMD, thereby treating AMD, because AAV vectors were deemed “advantageous over other viral vectors” for in vivo delivery as taught by Zhang, who further taught use of an AAV1 vector for SpCas9-mediated genome editing as well as use of an endothelial cell-specific ICAM promoter operably linked to SpCas9, and because use of an 
Accordingly, claims 1-6 and 9-12 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Experimental Eye Research, 2017, 161:116-123, published online on June 12, 2017) in view of Zhang et al. (US 2016/0153006 A1, of record) and Suhy et al. (US 2016/0145611 A1, of record).
Wu discloses SpCas9/VEGFR2-sgRNA, wherein the sgRNA is targeted to “K12 target” sequence of 5’-TTTCCCGGTAGAAGCACTTGT in exon 3 of VEGFR2. Wu demonstrates that the “K12-sgRNA” significantly reduces VEGFR2 expression by about 80%. See Figures 3A-3D.
It is noted that Wu’s “K12 target” comprises SEQ ID NO:14 claimed in the instant case. 
Wu teaches that use of “(AAV)-mediated CRISPR/Cas9 delivery to postmitotic photoreceptors” is known in the art and that “intravitreal injection of AAV-SpGuide and -
Wu does not specify AAV1 and also does not teach use of an ICAM-2 promoter. 
Zhang teaches that AAV1 vector is a viral vector useful for SpCas9-mediated genome editing and that the SpCas9 can be operably linked to “a cell-type specific promoter”, wherein “For endothelial cells, can use ICAM”, wherein Cas9 and a guide RNA can be packaged into one viral delivery vector and can be delivered to target cells/tissue via known delivery routes, wherein target tissue includes ocular tissue. See paragraphs 0181-0182, 0250, 0256, 0262, 0267, 0273-0274, and 0294.
Suhy teaches that human ICAM2 promoter is an endothelial cell/tissue-specific promoter that can be used to drive expression of an operably linked RNA in ocular endothelial cells/tissue for inhibiting abnormal ocular angiogenesis such as wet AMD in which VEGFR2 is involved thus the inhibition of abnormal ocular angiogenesis in wet AMD can be achieved by knocking down VEGFR2, wherein an AAV vector can be used to deliver a therapeutic RNA to cells “deep in the retina following intravitreal injection.” See paragraphs 0057, 0059, 0152-0155, 0406, 0412, and 0512.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Zhang’s AAV1 vector and Suhy’s ICAM2 promoter for Wu’s “AAV”-mediated SpCas9/VEGFR2-sgRNA intravitreal injection for depleting VEGFR2 and provide the intravitreal injection to an AMD patient. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to effectively express Wu’s  VEGFR2-targeting sgRNA/SpCas9 whose sgRNA is targeted to SEQ ID NO:14 claimed in the instant case in ocular endothelial cells mediating pathological angiogenesis causing wet AMD, thereby treating AMD, because AAV vectors were already used as a delivery means to deliver CIRSPR/Cas9 agent as taught by Wu, and because Zhang taught use of an AAV1 vector for 
Accordingly, claims 1-14 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANA H SHIN/Primary Examiner, Art Unit 1635